office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b06 adubert postf-111985-11 uilc date date to --------------------------- ----------------------------------------- large business international from patrick e white senior counsel financial institutions products subject -------------------------------------------------------------------------------------------------------------- this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent facts taxpayer a u s holding_company is the common parent of an affiliated_group_of_corporations that files a u s consolidated_return taxpayer owns all of the stock of domestic_corporation s taxpayer also directly owns a ----percent minority interest in a partnership fp organized under foreign law of which the remaining --- percent is owned by a non-cfc foreign_affiliate of taxpayer taxpayer through s and fip undertakes a proprietary trading strategy in which s and fp enter into offsetting positions that take advantage of temporary price dislocation in etf shares and their underlying components the long and short etf positions are put on and taken off quickly s a broker-dealer coordinates the high frequency trading strategy some positions held by fp that were offsetting positions with respect to positions held by s were identified as identified_straddle positions under sec_1092 despite its --- percent equity position in fp taxpayer treated the entire amount of the net realized loss from the identified_straddle positions in fp as losses allocable to taxpayer resulting in a substantial step up in the basis in the associated identified postf-111985-11 straddle positions in s as a result of claiming ----- percent of the straddle position losses of fp taxpayer effectively claimed tax benefits for dollar_figure--------------of net identified_straddle losses despite an actual profit from trading activities of the partnership fp excluded the net realized losses from the partnership identified_straddle positions entirely when computing the partnership’s income and losses for u s tax purposes it is our understanding however that the foreign_affiliate reports its allocable ----- percent share of the partnership losses arising from the identified_straddle positions on its foreign tax returns taxpayer asserts that the sec_1092 attribution rule for offsetting straddle positions held through a partnership causes the total net realized losses of the partnership on such identified_straddle positions to be taken into account by taxpayer even though its economic share of such losses is limited to ----percent taxpayer asserts that sec_1092 provides that if any part of the gain_or_loss with respect to a position held by a partnership would properly be taken into account for purposes of this chapter by a taxpayer then such position in its entirety shall be treated as held by taxpayer except to the extent otherwise provided in regulations for purposes of this analysis we have assumed that the partnership losses associated with the identified straddles were bona_fide losses that were otherwise sustained by fp that the losses were not attributable to successor positions under the wash_sale rules and that the straddles were properly identified we have also assumed for purposes of this advice that sec_1092 broadly permits identification of all attributed positions as identified_straddle positions however this advice should not be read to express an opinion on any of these factual or legal points law and analysis generally the sec_1092 straddle rules defer the recognition of tax losses associated with holding offsetting straddle positions in the case of an identified_straddle sec_1092 generally creates this deferral by causing straddle losses to be embedded into the basis of the offsetting_position with unrecognized_gain taxpayers generally then obtain the benefit of those losses upon disposition of the offsetting positions for purposes of determining whether a taxpayer holds offsetting positions sec_1092 attributes positions to a taxpayer held by certain related parties and flowthrough entities sec_1092 provides that if part or all of the gain_or_loss with respect to a position held by a partnership trust or other entity would properly be taken into account for u s income_tax purposes by a taxpayer then except to the extent otherwise provided in regulations such position shall be treated as held by the taxpayer taxpayer relies upon this provision to argue that because it clearly takes part ie its --- allocable partnership share of the fp’s loss on straddle positions into we do not understand the justification for the u s partnership return not including gain_or_loss associated with the identified_straddle positions postf-111985-11 account for tax purposes it is therefore entitled to consider itself to hold the entire position for calculating its loss under the straddle rules taxpayer is incorrect in this reliance the purpose of sec_1092 is to clarify that ownership of an interest held indirectly through a partnership or other flowthrough entity is a sufficient nexus to create a straddle position in a taxpayer neither sec_1092 nor its regulations suggest that this provision redetermines the manner in which income deduction gain_or_loss from partnership positions are allocated among partners instead the applicable allocation rules are those contained in subchapter_k for the determination of taxpayer’s share of partnership losses partnerships although not themselves subject_to income_tax compute their income in the same manner as an individual except that some partnership items including gains and losses from sales or exchanges of capital assets are separately_stated sec_701 and sec_703 once the taxable_income of the partnership is computed at the partnership level partners take into account their distributive_share of partnership items when determining their own tax sec_702 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit shall except as otherwise provided in chapter be determined by the partnership_agreement so long as those allocations have substantial economic_effect sec_704 taxpayer’s flowthrough partnership loss from the straddle positions is thus limited to the amount taxpayer is entitled to in the partnership_agreement ie taxpayer’s sustained loss this limitation on the loss applicable to taxpayer is further supported by the sec_1092 regulations sec_1_1092_b_-5t defines the term loss as a loss otherwise allowable under sec_165 emphasis added sec_1_165-1 indicates that in order to be deductible a loss must be bona_fide and actually sustained substance and not mere form shall govern determining a deductible loss sec_1_165-1 thus sec_1092 does not operate to create partner-level losses as taxpayer argues that are not otherwise allowable there is no indication in the statute or regulations that sec_1092 is intended to reallocate interests in a partnership so that income deduction gains or losses allocable among the partners under sec_704 principles is reallocated under sec_1092 to another partner or partners finally reading sec_1092 as taxpayer urges would be at odds with the partnership rules and business realities 692_f2d_152 court unwilling to read sec_636 and partnership rules to produce absurd results where sec_636’s aim to close one loophole would be frustrated by opening another loophole taxpayer’s reading would suggest that the --- percent equity partner in fp would not obtain the benefit of the allocable share of tax losses which it had economically incurred see sec_1092 sec_1092 provides that any loss described in sec_1092 shall not otherwise be taken into account for purposes of this title postf-111985-11 in sum taxpayer’s reading of sec_1092 is contrary to the language of the statute regulations and purpose of that provision in accordance with the above analysis taxpayer indirectly held positions through the partnership sec_1092 treats those positions as held for purposes of determining whether sec_1092 offsetting positions exist but cannot increase the amount of a taxpayer’s share of allowable losses here that means that taxpayer’s sec_1092 loss to the extent applicable is only taxpayer’s allocable share of its partnership losses from the identified_straddle positions except as expressly provided no opinion is expressed or implied on any other aspect of the transactions discussed herein including on whether the transactions constituted sec_1092 identified straddles see eg sec_1092 and iii case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions
